—Judgment, Supreme Court, Bronx County (Dominic Massaro, J.), rendered July 11, 1994, convicting defendant, after a jury trial, of murder in the second degree and criminal possession of a weapon in the second degree, and sentencing him to concurrent terms of 25 years to life and 31/2 to 7 years, respectively, unanimously affirmed.
*333Defendant’s motion to suppress identification testimony was properly denied. Assuming defendant was arrested in his home without a warrant, in violation of Payton v New York (445 US 573), we find that the issue of attenuation was sufficiently developed on the hearing record, which supports the court’s implicit finding that the confirmatory identifications were not tainted by such warrantless arrest (People v Harris, 77 NY2d 434; People v Ramos, 206 AD2d 260, 262-263). In any event, any error in the court’s ruling was harmless beyond a reasonable doubt (People v Crimmins, 36 NY2d 230). Defendant’s remaining contentions are without merit. Concur—Murphy, P. J., Sullivan, Rubin and Andrias, JJ.